Citation Nr: 1745700	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for right ear hearing loss since March 4, 2011.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1969 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Jackson, Mississippi, Regional Office (RO). In April 2013, the Veteran requested a Travel Board hearing. In July 2013, the Veteran withdrew his hearing request. Therefore, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). In December 2016, the Board remanded the appeal to the RO for additional action.

The Board notes that the Veteran wrote in a May 2017 statement that he was satisfied with the denial of his low back disorder although he felt like the claim had merit. On a June 2017 notice of disagreement (NOD) form, however, the Veteran included the issue of lumbar strain. As the Veteran has not clearly stated his intent to withdraw this issue, it remains on appeal. See 38 C.F.R. § 20.204 (2016).

The issues of service connection for a low back disorder and an initial compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss was caused by in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, chronic diseases will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  

Service treatment records indicate that the Veteran's hearing was normal at his March 1971 physical examination for service separation. 

A March 2011 private audiological examination states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
20
20
40

The audiologist diagnosed him with mild to moderate high frequency hearing loss and stated that his two years of in-service noise exposure likely contributed to his hearing impairment.

In July 2011, the Veteran was afforded a VA audiological examination. He exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
10
15

The examiner noted that the Veteran had mild high frequency hearing loss but stated that his hearing loss was not disabling.

In January 2017, the Veteran underwent private audiological testing. He exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
25
35

The audiologist diagnosed moderate high frequency sensorineural hearing loss.

The evidence is in equipoise as to whether the Veteran has a left ear hearing loss disorder caused by in-service noise exposure. He met the requirements of 38 C.F.R. § 3.385 at his March 2011 private audiological examination and, therefore, had a disability during the pendency of the appeal. VA has already recognized in-service noise exposure because service connection is in effect for right ear hearing loss and his private audiologist opined that the in-service noise exposure more likely than not contributed to his hearing loss. Resolving all doubt in the Veteran's favor, service connection is warranted and the claim is granted.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

In June 2017, the Veteran submitted an NOD with the denial of entitlement to an initial compensable rating for right ear hearing loss. A statement of the case (SOC) addressing the June 2017 NOD has not been issued. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In December 2016, the Board remanded the issue of service connection for a low back disorder because the July 2011 VA medical opinion failed to include a discussion of the Veteran's post-service treatment records from the 1990s and his statements of continuous back pain since service. A February 2017 VA medical opinion contains no mention of the records from the 1990s or the Veteran's lay statements. The list of evidence the examiner reviewed also does not include the records from the 1990s or lay statements from the Veteran. Therefore, remand is necessary to obtain a new medical opinion. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that a February 1991 chiropractic treatment record is a letter from a private chiropractor to a lawyer regarding treatment for the Veteran's low back disorder. Remand is also necessary to obtain clarification as to whether the Veteran was involved in legal action involving a low back injury and to attempt to obtain complete treatment records from the physical therapist and chiropractor who treated the Veteran in the 1990s. 

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of entitlement to an initial compensable rating for right ear hearing loss. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed low back disorder that is not already in VA's possession. Specifically request authorization to obtain:

*any records related to legal action involving treatment for a low back disorder.

*complete treatment records from Plymouth-Kingston Physical Therapy.

*complete treatment records from LaLonde Chiropractic Office.

3.  Obtain a medical opinion as to the nature and etiology of the Veteran's low back disorder from a qualified physician. If necessary to respond to the inquiries below, schedule the Veteran for a VA spine examination. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each of the Veteran's current low back disorders were caused by any in-service injury, disease, disorder, or event.

b.  whether the Veteran has had a continuous low back disorder since service. THE EXAMINER MUST EXPRESSLY DISCUSS THE VETERAN'S STATEMENTS OF CONTINUOUS BACK PAIN SINCE SERVICE AND THE TREATMENT RECORDS FROM THE 1990s.

c.  whether low back arthritis manifested to a compensable degree within one year of service separation.

In addition to any records added to the file as a result of the above-directed development, the examiner's attention is drawn to the following:

*January 1971 service treatment record indicating a low back strain 1.5 months prior while lifting a carton during kitchen patrol and indicating on-going complaints of low back pain when lifting heavy objects. He was diagnosed with a low back strain and it was noted that he needed a profile stating no heavy lifting. VBMS Entry 6/1/2014, p. 84-85.

*March 1971 report of medical history and physical examination for service separation indicating no low back complaints. VBMS Entry 6/1/2014, p. 6-7, 53-54.

*April 1990 and February 1991 treatment records from a private chiropractor and physical therapist indicating low back treatment.

*May 2011 statement from the Veteran that he was "treated years ago by a licensed chiropractor" for his low back disorder.

*July 2011 VA spine examination where the Veteran reported injuring his back when he lifted a heavy milk container, that he has had back pain which is worsened by prolonged sitting and lifting heavy objects since that time, and where he was diagnosed with a low back strain.

*September 2016 private treatment record indicating low back diagnoses of stenosis, spondylolisthesis, radiculopathy, and lumbago, and indicating that the Veteran had epidural steroid injections in his low back. VBMS Entry 2/3/2017, p. 2.

*June 2017 statement from the Veteran where he wrote that he strained his low back while on kitchen duty when he had to lift an 80 pound carton of milk, that he was not given a complete physical at service separation, and that he has had back problems since service and which were worsened by his post-service civilian job.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


